AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November 1, 1987)
                JALAL TOMA ANTOON (1)

                                                                                                                          ____
                                                                       Case Number:          3:18-CR-02797-WQH

                                                                    Arnrutha N. Jindal, F
                                                                                                                ____ ..           ......,
                                                                    Defendant's Attorney
USM Number

D -
                                  70560-298
                                                                                                       r-:·-·--.------1
THE DEFENDANT:
~    pleaded guilty to count(s)        1 of the Superseding Information
                                                                                                 so
                                                                                                       L:~=~~
D was found guilty on count(s)                                                                   BY

     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                     Count
18: 1001 - False Statement (Felony)                                                                                        ls




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)      Underlying Information                     is          dismissed on the motion of the United States.

     Assessment: $100.00 remitted.
~    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
     waived and remitted as uncollectible.
D    NTA Assessment•:$
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~    No fine               D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                  2019




                                                                   HON. WILLIAM Q. HA                 S
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JALAL TOMA ANTOON (!)                                                     Judgment - Page 2 of 2
CASE NUMBER:              3:18-CR-02797-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at _ _ _ _ _ _ _ _ A.M.
       D    as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-02797-WQH
